Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10, 12-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin, JR. et al. (US 2011/0289161, hereinafter referred to as “Rankin”) in view of Gailloux et al. (US 8,819,145, hereinafter referred to as “Gailloux”).

Regarding claim 1, Rankin teaches a method, comprising: 
obtaining, by a device and from a web page associated with a third party [0087 – receiving property information directly from a user and/or third party data repository such as webpages, PDF, flyers and/or printed documents], transaction information associated with a transaction involving the third party [0004 – HUB system that facilitates the generation, evaluation, and recording of information and activities related to property transactions and the communications surrounding them as well as the relationships' dependencies, work flows, activities related to activity tracking, and/or the like]; 
determining, by the device and based on the transaction information, a manner in which to configure a user interface, associated with an application operating on the device, to display a plurality of messages associated with the transaction [0005 - the HUB may be configured to effectuate intelligent inbox coordination, which may facilitate the processing of messages configured as email messages, XML data, HTTP POST message content, and/or the like for economical display and interaction. The HUB's intelligent inbox coordination features may allow for the distillation of large volumes of message data and/or content to highlight and/or direct users to the particular message and/or attachment containing data that is most interesting or relevant to them]; and 
providing, by the device and based on the determined manner in which to configure the user interface, a set of instructions to cause the device to configure the user interface to display the plurality of messages [0006 - an intelligent inbox coordinating processor-implemented method is disclosed, comprising: retrieving at least one email message from an email message repository; identifying at least one data file associated with the at least one email message; accessing the at least one data file to extract file data; analyzing extracted file data to determine at least one category association of the at least one email message; incrementing a counter for at least one category identifier based on the at least one category association; generating a summary message including analytics based on the at least one counter; and providing the summary message for display.].
However, Rankin does not explicitly teach wherein the plurality of messages are from different types of electronic messaging accounts, and the different types of electronic messaging accounts include two or more of an email account, a voicemail account, or a text message account.
In an analogous art, Gailloux teaches formatting messages from different accounts from different platforms (abstract), wherein the plurality of messages are from different types of electronic messaging accounts, and the different types of electronic messaging accounts include two or more of an email account, a voicemail account, or a text message account (figure 4: messages from voicemail, IM, text (SMS) as well as email are displayed in one user interface). Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to enable the messages to be from different types of electronic messaging accounts in order to allow different accounts to be integrated into one user interface, thus making it more convenient for a user to check them all at once. 

Regarding claim 2, Rankin teaches the method of claim 1, further comprising: determining, based on the web page, an identity of the third party; and wherein the set of instructions further cause the user interface to display the identity of the third party [0089 - a tenant broker scanning a code at a remote location (e.g., from a billboard, sign placed at the property location, flyer, magazine, website, and/or the like) may initiate the automatic sending of a message (e.g., via email, text message, instant message, and/or the like) to a property and/or landlord broker to engage in further discussion, request additional property information (e.g., price, extras, square footage available, and/or the like), and/or the like].

Regarding claim 3, Rankin teaches the method of claim 1, further comprising: obtaining, after obtaining the transaction information, a set of messages from a messaging server [0006 – retrieving at least one email message from an email repository]; and identifying the plurality of messages, from the set of messages, based on the plurality of messages each including data associated with the third party [0006 - identifying at least one data file associated with the at least one email message].

Regarding claim 5, Rankin teaches the method of claim 1, further comprising: aggregating the plurality of messages from the different types of electronic messaging accounts, wherein the different types of electronic messaging accounts are associated with a user [0068 and 0153 – aggregating information].

Regarding claim 6, Rankin teaches the method of claim 1, further comprising: obtaining, after obtaining the transaction information, data identifying a set of messages [0006 – identifying at least one data associated with the message]; processing the set of messages to identify, from the set of messages, a subset of messages to be processed; and processing the subset of messages to identify the plurality of messages [0117 – processing set or subset of data].

Regarding claim 7, Rankin teaches the method of claim 1, further comprising: identifying a set of messages associated with the third party [0006 – identifying at least one data associated with the message]; and processing the set of messages, with a machine learning technique, to identify the plurality of messages [0151 – the HUB uses analytics to identify messages].

	Claims 8-14 are similar to claims 1-7, respectively, therefore are rejected under the same rationale. However, they differ in that they are in a device form comprising one or more memories and processors. Rankin teaches both device [0070 – hardware devices] comprises memories and processors [0155 – memory 4329, processor 4303]. 

Claims 15-20 are similar to claims 1-6, respectively, therefore are rejected under the same rationale. However, they differ in that they are in a non-transitory computer-readable medium form. Nevertheless, Rankin teaches non-transitory computer readable medium that performs the steps as claimed [0172].

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin, JR. et al. (US 2011/0289161, hereinafter referred to as “Rankin”) in view of Gailloux et al. (US 8,819,145, hereinafter referred to as “Gailloux”), in further view of Dotan-Cohen et al. (US 2018/0048595, hereinafter referred to as “Dotan-Cohen”).

Regarding claim 21, neither Rankin nor Gailloux teaches the method of claim 1, wherein determining the manner in which to configure the user interface includes: determining that a first message, of the plurality of messages, is ranked higher than a second message, of the plurality of messages.  In an analogous art, Dotan-Cohen teaches determining a manner in which to configure the user interface includes: determining that a first message, of the plurality of messages, is ranked higher than a second message, of the plurality of messages (abstract -  User-related activity and characteristics of the user's computing devices are determined and analyzed to determine a user context, for instance, the user's location, mode of movement, time slot available for the user to read email messages, upcoming events on the user's calendar, etc. The email messages are then ranked according to the user context and/or user computing device characteristics. At least a portion of the email messages are provided for presentation via a user computing device based on the ranking.). Before the effective filing date, one of ordinary skill in the art would have been motivated to determine a manner in which to configure a user interface based on ranking of the messages in order to allow messages to be organized based on ranking, thus making the messages easier to retrieve. 

Claims 22 and 23 are device and non-transitory versions of claim 21 and are rejected under the same rationale as claim 21. 

Response to Arguments
Double Patenting
The double patenting rejection is withdrawn in view of the amendment. 

Claim Rejections - 35 USC § 102
The rejection is withdrawn in view of the amendment. However, the application is not yet in condition for allowance in view of the new cited art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA BOUTAH
Primary Examiner
Art Unit 2442



/ALINA A BOUTAH/Primary Examiner, Art Unit 2442